Citation Nr: 1518554	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability prior to September 3, 2008.

2.  Entitlement to a rating in excess of 30 percent for a left knee disability from November 1, 2009 to December 16, 2009.

3.  Entitlement to a rating in excess of 60 percent for a left knee disability from July 1, 2010.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a rating greater than 10 percent.  The Veteran appealed.  Then, by a rating decision dated in October 2008, a 100 percent rating was assigned based on the Veteran undergoing a total knee replacement from September 3, 2008 to October 31, 2009.  A 30 percent rating was then assigned from November 2, 2009, to December 16, 2009.  From December 17, 2009 to June 30, 2010, following additional surgery, he was granted a 100 percent rating for convalescence.  A 60 percent rating was assigned from July 1, 2010.  As the Veteran two periods of receiving a100 percent rating, this appeal pertains to the periods that are reflected on the title page.

In February 2010, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled in January 2015 at the RO.  The Veteran did not attend the hearing nor did he provide any reason for his failure to attend.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  Prior to September 3, 2008, the Veteran's left knee disability did not result in limitation of flexion to 30 degrees or limitation of extension to 15 degrees; and, there was no evidence of instability or impairment of the tibia and fibula..
 
2.  From November 1, 2009 to December 16, 2009, the Veteran's left knee disability resulted in chronic residuals consisting of severe painful motion or weakness, which is the maximum rating that may be assigned.

3.  From July 1, 2010, the Veteran has been assigned a 60 percent disability rating for his left knee disability, which is the maximum rating that may be assigned.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a left knee disability prior to September 3, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).

2.  The criteria for an evaluation of 60 percent, but no greater, for left knee disability from November 1, 2009 to December 16, 2009, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §  4.71a, Diagnostic Code 5055 (2014).

3.  The criteria for an evaluation 60 percent for left knee disability from July 1, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2007, August 2008, and September 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He also was notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA and private treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

A VA examination regarding the Veteran's claim was most recently conducted in February 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the increased rating claim has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the most recent examination for the Veteran's left knee disability is now over three years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183 .  In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disability has worsened since his 2012 VA examination.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

 Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

 Under Diagnostic Code 5259, a 10 percent disability evaluation may be assigned for removal of semilunar cartilage that is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5260 (2014).

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

In addition, separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint. See VAOPGCPREC 9-04 (2004).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion). 38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

Regarding knee claims, the VA General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257. However, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  See VAOPGCPREC 23-97.  The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement) provides that a 60 percent rating may be assigned where a prosthetic replacement of a knee joint results in severe painful motion or weakness.  A 100 percent rating may be assigned for one year following implantation of prosthesis.


Analysis

The Veteran applied for an increased rating for his left knee disability in February 2007.  He underwent a total left knee replacement on September 3, 2008.  Additional left knee surgery was performed on December 17, 2009, which was followed by a six (6) month period of convalescence under 38 C.F.R. § 4.30.

In August 2007, the Veteran was afforded a VA examination for his left knee.  He reported having pain and stiffness, but no instability, subluxation, locking, or effusion.  He reported being unable to work long hours as he was unable to climb ladders, kneel, lay down on the floor, or lift heavy objects.  He also reported prolonged standing was difficult, but was able to stand 15 to 30 minutes and walk about a quarter of a mile.  He did not use any assistive devices.  On examination, he had painful movement with guarding, crepitation, clicks or snaps, grinding, and meniscus abnormality, but no instability, locking, effusion, or dislocation.  Left knee range of motion was 0 to 100 degrees.  While he had pain with repetitive motion, he had no additional limitation of motion.  A left knee x-ray showed mild to moderate degenerative joint disease.  The examiner opined that his left knee prevented the Veteran from exercising and participating in sports, but otherwise only resulted in mild restrictions in chores and shopping.

Treatment records prior to September 3, 2008, show that he complained of left knee pain in April 2007 after a fall.  On examination, he had mild swelling of the left knee with mild range of motion limitations.  His knee was painful with walking.  X-rays showed mild to moderate degenerative joint disease.  At an August 2008 treatment visit, the Veteran's left knee had 85 degrees flexion and 10 degrees extension.  As noted above, the Veteran underwent a left knee replacement surgery on September 3, 2008.  He received a 100 percent rating through October 31, 2009 for convalescence.

In view of the above, the criteria to assign a rating in excess of 10 percent for the Veteran's left knee disability prior to September 3, 2008, have not been met.  He did not demonstrate limitation of flexion of the knee to 30 degrees or limitation of extension to 15 degrees.  There is also no basis to assign separate compensable rating under Diagnostic Code 5260 and 5261.  Ankylosis was not shown either, which would preclude a higher rating under Diagnostic Code 5256.  Further, as instability, locking and dislocation were not demonstrated during this period, separate ratings under Diagnostic Codes 5258 or 5259 would be unwarranted.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board has considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  Repeated range of motion exercises did not result in any changes of his left knee range of motion findings.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, when the findings are considered together with the evidence, the Board finds that there is insufficient evidence of any other functional loss besides an inability to exercise or participate in sports that warrants a rating in excess of 10 percent prior to September 3, 2008.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

Consideration has been given to whether higher ratings could be assigned under alternate diagnostic codes.  While x-ray studies of the left knee were positive for arthritis, the Veteran is not eligible to be rated under Diagnostic Code 5003 as only one major joint is involved.

Afterward the first surgery, the Veteran continued to have pain and significant quadriceps atrophy.  See treatment note dated April 2009.  By August 2009, he was using a scooter to assist with ambulation.  In September 2009, he continued to complain of shooting pains and had moderate quadriceps atrophy.  On December 17, 2009, the Veteran underwent revision of a left total knee arthroscopy.  The surgical report indicated that his range of motion had been between 30 and 60 degrees.  A temporary 100 percent rating was assigned for a six (6) month period of convalescence under 38 C.F.R. § 4.30.

Thus, with respect to the period from November 1, 2009, to December 16, 2009, the Board finds that the criteria for a 60 percent rating under Diagnostic Code 5055 were met.  The Veteran underwent left knee replacement surgery in September 2008.  However, afterwards he continued to have complaints of pain and demonstrated significant muscle atrophy which required a second surgery.  

By August 2010, the continued to have persistent pain and stiffness.  His left knee range of motion was limited from 27 to 73 degrees despite therapy.  In December 2010, he continued to report pain and stiffness, used a rolling walker, and limped.  His left knee range of motion was 35 to 73 degrees.  He reported chronic left knee pain in February 2011 and May 2011.  In October 2011, his left knee range of motion was 35 to 82 degrees, which his physician noted had regressed slightly despite aggressive therapy.  A January 2012 referral to a podiatrist references that the Veteran was prescribed at heel lift to help compensate for a flexion contracture of the left knee.  The podiatrist indicated that there was a 1.25 inch leg length discrepancy of the left lower extremity upon weight bearing.   

A VA examination of the left knee was conducted in February 2012.  At that time, the Veteran complained of chronic, severe left knee pain along with period of locking.  He said his calf muscle was painful all the time.  He attributed the pain to having to walk on his toes all the time.  It was noted that there was a leg length discrepancy due to his left knee having limited extension.  Physical examination  revealed that left knee flexion was limited to 70 degrees with pain beginning at 70 degrees and extension limited to 30 degrees.  The examiner noted that the Veteran was unable to fully extend his left knee, and that extension ended at 30 degrees.  Muscle strength testing was reduced in the left knee.  The left knee was stable to Lachman and Posterior drawer testing.  Medial-lateral instability could not be tested.  A leg length discrepancy of 5 cm was noted.  The examiner indicated that the Veteran would not be equally served by an amputation with prosthesis.

For the period from November 1, 2009, to December 16, 2009, and from July 1, 2010 to the present, the Veteran is in receipt of 60 percent rating for the residuals of his left total knee replacement.  Such is maximum rating that may be assigned under Diagnostic Code 5055.  A higher rating is not available under this code.

In addition, under the "amputation rule" the combined rating for orthopedic disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2014).  An amputation at the middle or lower thigh or at or above the knee level warrants a 60 percent rating.  38 C.F.R. § 4.71a (2014), Diagnostic Codes 5162-5164 (2014).  As the Veteran is already in receipt of a 60 percent rating, additional compensation would be precluded under 38 C.F.R. § 4.68 .

In so finding, the Board acknowledges that, while it would theoretically be possible to obtain a combined rating in excess of 60 percent, if the maximum rating for limitation of extension (50 percent under Diagnostic Code 5261) were combined with the maximum rating for limitation of flexion (30 percent under Diagnostic Code 5260) or the maximum rating for instability (30 percent under Diagnostic Code 5257).  Either combination would result in a 70 percent rating.  However, as discussed, the most recent VA examination does not show that level of disability.  The Veteran has a noncompensable limitation of flexion and no evidence of instability.  Even his limitation of extension would be evaluated as no more than 40 percent disability.  The Veteran is therefore in receipt of the maximum schedular rating for his left knee disability.  The Board also notes that the assignment of a separate compensable rating for the leg length discrepancy is not permissible. See Diagnostic Code 5257, Note.

The Board has not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. left knee pain and functional loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings of the last VA examination should be accorded the greatest probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  With regard to a higher rating for a left knee disability, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's left knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that the Veteran was granted TDIU in an October 2012 rating decision.



ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability prior to September 3, 2008, is denied.

Entitlement to a rating of 60 percent for a left knee disability from November 1, 2009 to December 17, 2009, is granted.

Entitlement to a rating in excess of 60 percent for a left knee disability from July 1, 2010, is denied.





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


